FILED
                                   2016 IL App (4th) 150703                   September 28, 2016
                                                                                  Carla Bender
                                         NO. 4-15-0703                        4th District Appellate
                                                                                    Court, IL
                                 IN THE APPELLATE COURT

                                         OF ILLINOIS

                                      FOURTH DISTRICT


 THE PEOPLE OF THE STATE OF ILLINOIS,                      )       Appeal from
            Plaintiff-Appellee,                            )       Circuit Court of
            v.                                             )       Greene County
 GARRY L. HILLIS,                                          )       No. 13CF100
            Defendant-Appellant.                           )
                                                           )       Honorable
                                                           )       James W. Day,
                                                           )       Judge Presiding.


               JUSTICE APPLETON delivered the judgment of the court, with opinion.
               Justices Harris and Steigmann concurred in the judgment and opinion.

                                           OPINION
¶1             A jury found defendant, Garry L. Hillis, guilty of aggravated driving under the

influence of alcohol (DUI) (625 ILCS 5/11-501(d)(1)(F) (West 2012)), and the trial court

sentenced him to five years’ imprisonment. He appeals on two grounds: (1) the court abused its

discretion by granting a motion in limine by the State and by denying his own motion in limine,

and (2) it was unproved that he was the driver. We find no abuse of discretion in the rulings on

these motions in limine, and looking at all the evidence in the light most favorable to the

prosecution, we conclude that a rational trier of fact could find, beyond a reasonable doubt, that

defendant was the driver. Therefore, we affirm the trial court’s judgment.



¶2                                     I. BACKGROUND

¶3                                       A. The Charge
¶4             In the information, the State charged defendant with committing the offense of

aggravated DUI (625 ILCS 5/11-501(d)(1)(F) (West 2012)) in that, on May 2, 2013, he drove a

Ford F-150 pickup truck on Illinois Highway 108 in Greene County, Illinois, while under the

influence of alcohol and was involved in a motor vehicle accident, which proximately caused the

death of Brandy Gilbert.



¶5                             B. The Motions and Orders in Limine

¶6             Before the jury trial, the parties filed motions in limine. The rulings on two such

motions are at issue in this appeal.



¶7                           1. The State’s Motion To Bar a Physician,
                                       Charles Earnshaw, Jr.,
                                 From Reconstructing the Accident

¶8             In its “Motion in Limine No. 2,” the State said it anticipated the defense would

call a physician, Charles Earnshaw, Jr., as an expert witness. (The State’s “Motion in Limine No.

1” is not at issue in this appeal.) The State argued that although, judging by his curriculum vitae,

Earnshaw “[might] be qualified to testify as to matters that pertain[ed] to [i]nternal [m]edicine,”

he lacked “the requisite formal education, experience, or scientific expertise to qualify him to

testify as to matters discussed in his report as related to accident reconstruction and occupant

placement.”

¶9             According to Earnshaw’s curriculum vitae, he has a bachelor’s degree in

chemistry and a medical degree. He is a retired physician who specialized in internal medicine.

Apparently, he never has taken any classes in accident reconstruction (at least none are listed




                                               -2-
under the heading of “Education”), and his curriculum vitae nowhere mentions any training or

experience in that field.

¶ 10           Nevertheless, in a report he wrote for defense counsel, Earnshaw stated:

               “I protracted the angle of the slope from the shoulder of the highway to the base

               of the pole[,] and this angle is between [12] to 15 degrees downward. Assuming

               highway speeds and a rain[-]slicked asphalt road[,] the victims’ truck probably

               struck the pole between [40] to [60 miles per hour]. *** The front passenger door

               received damage that was relatively minor[,] with the major impact occurring to

               the truck frame behind the front passenger seat and door. A passenger in the rear

               seat would have experienced the full impact. If [Gilbert] had been the restrained

               or even unrestrained passenger[,] I doubt that her injuries would have been nearly

               as severe. If[,] on the other hand[,] she had been the unrestrained driver[,] she

               would have been hurled at vehicle speed at the roof, door, door frame, and

               [defendant’s] left side with great force. This scenario would best explain the

               severity and location of her injuries[,] including the bruising of her left anterior

               thigh from contact with the steering wheel. If [defendant] had been the

               unrestrained driver[,] he would have suffered severe right[-]sided head and chest

               injuries but probably less severe than those of [Gilbert]. In addition[,] [Gilbert]

               would have in all likelihood suffered significant left[-]sided injuries when he

               struck her. If [defendant] had been a restrained driver[,] his injury would probably

               be a seatbelt bruise from the left shoulder to his right hip. *** In conclusion[,] I

               feel that [Gilbert] was the unrestrained driver and [defendant] was the restrained

               passenger in this accident but do not have enough evidence to be certain.”



                                               -3-
¶ 11           Because Earnshaw apparently had no education, training, or experience in

accident reconstruction, the State requested, in “Motion in Limine No. 2,” that the trial court bar

him from “testifying as an expert in matters regarding the reconstruction of the accident

involving the [d]efendant, *** and that before any attempt to elicit testimony of the same from

*** Earnshaw ***, the proper foundation *** be demonstrated outside the presence of the jury.”

¶ 12           On April 9, 2015, in a pretrial conference, the trial court granted the State’s

“Motion in Limine No. 2.” The order reads: “State motion to deny witness granted.”



¶ 13             2. Defendant’s Motion To Bar an Accident Reconstructionist,
               Nathan S. Shigemura, From Opining, on the Basis of Injury Patterns,
                                     Who the Driver Was

¶ 14           The State disclosed an expert, Nathan S. Shigemura, who, according to

defendant’s motion in limine, was “a relatively well-known ‘crash reconstruction’ expert in the

State of Illinois.” Defendant admitted that Shigemura was “definitely qualified to opine on how

the crash in this case occurred,” but he argued that Shigemura was unqualified “to opine on who

was driving the vehicle at the time of the crash[,] because he base[d] that opinion on the extent of

the injuries to [defendant] and Ms. Gilbert, without having any medical training or education.”

¶ 15           Shigemura already had given his opinion that defendant was the driver. He had

expressed this opinion in a letter of December 6, 2013, to the Greene County sheriff, Robert D.

McMillen. A copy of Shigemura’s letter to McMillen is in the record; it is attached to

defendant’s motion in limine as exhibit A.

¶ 16           In Shigemura’s letter, under the heading “Occupant Kinematics” (referring to the

movement of vehicle occupants in a crash), he begins by describing how the accident happened:

the pickup truck slid diagonally to the right and into a utility pole, as illustrated in a drawing.



                                               -4-
(Emphasis in original.) The impact was in the area of the passenger door, near the side mirror.

The front-seat passenger, Shigemura explains to McMillen, would take the brunt of the impact:

              “[T]he front[-]seat passenger would move to the right and forward[,] into the

              collision region[,] and would sustain severe injuries, predominantly to the right

              side. The driver’s injuries would be less severe than the passenger’s since the

              driver would be f[a]rther from the collision region and not moving into the

              collision region. The passenger would also be [in between] the driver and

              collision region[,] thus providing shielding and cushioning for the driver. Ms.

              Gilbert sustained severe injuries[,] including skull fractures[,] as a result of the

              crash. The magnitude and locations of the injuries sustained by Ms. Gilbert

              indicate that she was in the immediate area of the impact at the time of the

              collision. These injuries led to the death of Ms. Gilbert.

                     [Defendant] sustained minor injuries, described as ‘bumps and bruises[,]’

              in the collision and was treated and released from the hospital the night of the

              crash. Minor cuts were located on the right arm of [defendant]. While at the

              hospital[,] [defendant] ‘was complaining of his side hurting.’ When examined at

              the Greene County [s]heriff’s [o]ffice two days after the crash, [defendant] had

              soreness and a red mark to the left chest area. The bottom of the steering wheel of

              the truck was bent forward. The damage to the steering wheel and the

              soreness/red mark to the left chest area of [defendant] are consistent with [his]

              striking the steering wheel with his left chest area as [he] moved to the right and

              forward at the time of the collision with the pole. At the time of the collision, the

              steering wheel would have been turned to the left in an unsuccessful attempt to



                                               -5-
               bring the vehicle back onto the roadway (which also caused the counterclockwise

               rotation of the vehicle). Because the steering wheel would have been turned to the

               left, the bottom of the steering wheel would have rotated up to the ‘three o’clock’

               position[,] where it was struck by [defendant].

                      Thus, evaluation of the information available, inspections of the scene and

               [the] Ford truck[,] and analyses of the vehicle motion and occupant motion[,] with

               related injury pattern, all indicate that [defendant] was the driver and Ms. Gilbert

               was the passenger of the Ford truck at the time of the crash.”

¶ 17           Defendant argued in his motion in limine: “[I]t is clear that Mr. Shigemura’s

opinion that the [d]efendant was the driver is primarily based upon the injury pattern he observed

in the medical records in this case. *** And since Mr. Shigemura has NO general or specialized

medical training or experience, he cannot, as a matter of law, depend on the medical records to

reach his conclusion.” (Emphasis in original.) Therefore, defendant requested the trial court to

“enter an [o]rder limiting the State’s expert witness opinion to that evidence related to accident

reconstruction and not the medical records in this case.”

¶ 18           In the pretrial conference of April 9, 2015, the trial court “[d]en[ied] [defendant’s]

mot[ion] to eliminate Shig[e]mura as a witness,” to quote the order.



¶ 19                               C. Evidence in the Jury Trial

¶ 20                            1. The Testimony of Michael Lovel

¶ 21           Michael Lovel was a Carrollton police officer. The evening of May 2, 2013, he

was on his regular patrol. At approximately 11:15 p.m., a dispatcher radioed him that the Greene




                                               -6-
County sheriff’s office had requested the assistance of the Carrollton police with an accident

west of Carrollton, on Illinois Highway 108. Lovel drove to the scene of the accident.

¶ 22           It had been raining off and on throughout the evening. It was a little muddy out, a

little slick. At the first set of “S” curves, Lovel saw a broken utility pole and drooping power

lines. After parking his squad car in a position that would warn eastbound drivers of the downed

power lines, he got out and began descending the embankment, toward a pickup truck, which had

come to rest in a field below.

¶ 23           He encountered defendant on the way down the embankment. Defendant “was

visually upset, frantically running about[,] and he *** came up the embankment screaming that

‘She needs help[!] She needs help[!] We need to get her to the hospital[!]’ ” The truck was

pointing away from Lovel, toward the south, and at first he did not see to whom defendant was

referring. Then defendant led him around the truck, to a woman lying on the ground, on her left

side, 10 to 15 feet from the driver’s side of the truck. Defendant told him it was Brandy

Gilbert—and, in fact, Lovel was acquainted with both her and defendant, having (in a

professional capacity) interacted with them on previous occasions. The right side of Gilbert’s

face was red and swollen, and she appeared to be bleeding from the right rear of her head. Her

hair was blood-soaked. Defendant lifted her arm, and it fell down limply when he released it.

¶ 24           Lovell called emergency medical services and the fire department. As he waited

for them to arrive, the wind picked up, and it began to rain, so he got a blanket out of his squad

car and covered Gilbert with it to keep her warm. Soon the paramedics arrived. Deputy Sheriff

Chris Weller also arrived. Lovel helped the paramedics carry Gilbert up the embankment and

into an ambulance. Defendant also was taken away in an ambulance, or so Lovel assumed (he

was concentrating on Gilbert).



                                              -7-
¶ 25           He never asked defendant what had happened or who had been the driver.



¶ 26                             2. The Testimony of Chris Weller

¶ 27           On May 2, 2013, the dispatcher notified Weller of a single-vehicle crash that had

occurred about four miles west of Carrollton, “on the first set of ‘S’ curves.” Weller was 20 to 30

minutes away. Upon arriving, he saw fire trucks; ambulances; another police officer; a snapped

utility pole; power lines close to the ground; and “a black truck pointed south on the south side of

the road[,] in the field.” Two people were being loaded into ambulances. The ambulances left.

¶ 28           Weller walked down the embankment. He testified: “It was rainy. It was cool. It

was slippery. *** [The truck] had been hit on the passenger side, like on the passenger side

corner post.” Gilbert was the registered owner of the truck, or so Weller “believe[d].” (Actually,

it was undisputed that defendant was the registered owner of the truck. A 2013 Illinois

registration card found in the truck named him as the owner, and later in the trial, he testified he

was the registered owner.)

¶ 29           When a state trooper arrived at the scene, Weller went to Boyd Hospital to find

out the condition of the two occupants of the pickup truck. Gilbert was unconscious and in

critical condition, and she was going to be flown out. She had a “trauma or wound *** on the

right side of her head” and “lacerations *** on her right shoulder.” Defendant, however, was in a

condition to talk. When the state trooper, named Goodman, came to the hospital, he or Weller

read defendant his rights and asked him what had happened. Defendant explained what had

happened, including who the driver was. (When defense counsel, on cross-examination, asked

Weller what defendant’s answer was to the question of who had been the driver, the prosecutor

objected on the ground of hearsay, and the trial court sustained the objection.)



                                               -8-
¶ 30          Subsequently, Weller attended two further interviews of defendant. Defendant

was consistent in what he said in all the interviews. During one of the interviews, defendant

lifted up his shirt and showed “he had a mark on his chest.” Defense counsel asked Weller:

                      “Q. Did you, while you were standing there, being videotaped, make a

              mark—make a hand signal across from his right shoulder to his lower hip and say,

              ‘Yeah, passenger seat restraint.’?

                      A. I don’t recall.

                      Q. Is it possible?

                      A. I don’t recall. That state—

                      Q. If it were videotaped, it would show, would it not?

                      A. Yeah, it would, but I don’t recall.

                      Q. Okay.

                      A. That’s been a long time ago. I don’t recall what I did.”

¶ 31          A couple of days after the accident, Weller also interviewed “a Ms. Stewart at

Moto Mart in Carrollton.” He asked her if she saw Gilbert the day of the accident. Stewart

replied that she had. According to Stewart, Gilbert stopped by the Moto Mart in the afternoon, to

get some cash with her debit card, but “[t]he debit machine was broke[n],” and she could not get

any cash. At the time, Gilbert “was driving the vehicle,” and nobody was with her. Gilbert

“always drove the vehicle to work,” Stewart told Weller.



¶ 32                             3. The Testimony of Brandi Field

¶ 33          Brandi Field is a master trooper with the Illinois State Police. More specifically,

she is a crime scene investigator. A search warrant authorized her to search the persons of



                                               -9-
defendant and Gilbert; collect deoxyribonucleic acid (DNA), fingerprints, and handprints from

them; and search the pickup truck.

¶ 34           On May 4, 2013, she went to the Greene County sheriff’s office to meet with the

sheriff, to photograph defendant, and to take standards from him. Pursuant to the search warrant,

she took cheek swabs and a hair sample from him, and she obtained his fingerprints and palm

prints. She also took photographs of him. As shown by the photograph labeled People’s exhibit

A-5, his “left side [was], just under the nipple line[,] *** just a hair redder.” She saw nothing out

of the ordinary on his chest, shoulders, and back. On the back of his hands and on his forearms

were some small nicks or abrasions, evidently from the tiny cubes of broken glass that had flown

through the cab of the truck when the passenger window exploded. Between the eyebrow and

eyelid of his right eye, he had a small abrasion like a pinprick and some reddish discoloration.

¶ 35           Next, Field “went to where the vehicle was secured,” Pyatt Towing Company.

She described the exterior of the truck as follows:

                       “A. It was a black pickup truck with a gray interior. The significant

               damage on the passenger side—looked like something underneath—undercarriage

               and looked like it had been rolled[,] but the whole passenger side was just laid

               open like a can opener. It was, um, the window was broken on the passenger side,

               on that side. The other windows were intact. It looked like that damage had been

               focused on that passenger side.”

¶ 36           She described the interior of the truck as follows:

                       “A. There was food, like carry-out food, strewn all in the passenger

               floorboard. There was a cell phone in the floorboard of the passenger side, front.

               There [were] items, personal items, in the back seat. *** [I]t was like a half-cab



                                               - 10 -
               so there was a bunch of stuff stacked back there. But besides a lot of red, blood-

               like substance, there was glass throughout the vehicle from the—it looked like

               from the front passenger door and from that little side window behind the

               passenger door that was broke[n] out.”

¶ 37           Field’s photographs are in the record. It appears, from these photographs, that the

passenger-side mirror is broken off. The passenger door—which, Field testified, would not

open—is dented, wavy, and scraped, starting from where the mirror used to be and going back.

From front to rear, the damage on the passenger side becomes progressively worse. The

extended-cab area, behind the passenger door, is more deeply bashed in, and the bed of the truck

on the passenger side has its skin peeled back. The leaf springs are knocked loose from the

passenger rear wheel.

¶ 38           It also appears, from these photographs, that the driver’s seat, the center console

(which is in the down position), the middle seatbelt, and the passenger’s seat are stained with

splotches of a red, blood-like substance. These red splotches appear to begin on the left half of

the passenger seat and to become bigger and more extensive in the area of the middle console

and on the driver’s seat. A red, blood-like substance appears to be thinly smeared and printed all

over the plastic end-part of the middle console, where a cup would be inserted, and kernels of

glass are down inside the cup receptacle. On the passenger floorboard, near the passenger door,

is a white Styrofoam container, which is split and muddy but appears to have no red stains on it.

Also on the passenger floorboard are some hamburger buns, which do not appear to be squashed

or bloodied. On the floor hump between the driver floorboard and the passenger floorboard are

two slices of white bread, a hamburger bun, and French fries, none of which appear to be




                                              - 11 -
squashed or bloodied. Strips of what appears to be grilled steak are also scattered among these

items, on the hump and the passenger floorboard.

¶ 39           People’s exhibit B-45 is a photograph of a 2013 Illinois registration card showing

defendant as the owner of this truck, a 1986 Ford pickup truck. People’s exhibit B-46 is a

photograph of his proof of insurance for the truck (the expiration date is September 22, 2012).

¶ 40           After looking at the truck; taking photographs; swabbing the red, blood-like

stains; and collecting long strands of hair, some of which was stuck to the driver’s-side

windshield, Field went to the hospital to look at Gilbert and collect samples from her. By the

time Field arrived at the hospital, Gilbert was brain-dead and was being prepared for organ

harvesting.

¶ 41           Field found a wooden fragment in Gilbert’s blood-matted hair and saw what

appeared to be little slivers of wood on her forehead. The injuries on her right side were quite

severe: she had “significant scratches and abrasions on the right shoulder,” and on the right side

of her head, lacerations were stapled together. “[T]hroughout the back of her neck and in front

and kind of on her chest,” she “had quite a bit of those little lacerations and stuff that you very

commonly see with broken glass, the cube glass that comes from *** those side windows during

crashes.” Her right ear was filled with blood and fluids. There were no visible injuries on the left

side of her head. There was a bruise, however, on her left thigh.

¶ 42           Field took photographs of Gilbert lying on a bed in the hospital. It appears, from

these photographs, that the shoulder wound consists of three, four, or five closely spaced

lacerations roughly parallel to one another, covered and held shut with a strip of transparent

medical tape. These lacerations are on top of the shoulder (that is, on the horizontal plane of the

shoulder), starting near the tip of the shoulder and extending toward the neck. The right side of



                                               - 12 -
her face and neck and her right shoulder near the base of her neck have many little nicks, or

dicing lacerations. She also appears to have these dicing lacerations on her upper right forehead,

where they are especially plentiful.

¶ 43            One photograph shows Field spreading the hair on the right side of Gilbert’s head

to reveal a Y-shaped fragment of wood sitting on top of blood. Also on the right side of her head,

about a couple of inches above her ear and a little to the front, just inside the hairline, is a

laceration stapled shut with four staples. Slightly to the left of that laceration is another

laceration, stapled shut with a single staple. A photograph shows blood pooled in her right ear

canal, and the ear looks raw and bruised above the canal. No injuries are visible in a photograph

of the left side of her face.

¶ 44            A report by a forensic scientist, Aaron Small, revealed that the blood samples

Field had collected from the floor between the driver’s seat and door, the driver’s side dash, the

driver’s seat, the middle console, and the passenger seat all tested as a DNA match for Gilbert.

¶ 45            On cross-examination, Field testified she noticed no abnormality in the steering

wheel; to her, it did not look bent. Although she had removed the cover from the steering wheel

to have the red, blood-like substance on the cover analyzed, it never was analyzed. There was

mud on the truck pedals but no actual footprint. Although the middle seatbelt, which Field had

cut loose and collected, was stained with a red, blood-like substance, there appeared to be

nothing significant on either of the other two seatbelts (i.e., the driver’s seatbelt and the right

passenger’s seatbelt).



¶ 46                            4. The Testimony of Rob McMillen




                                              - 13 -
¶ 47            Rob McMillen, the Greene County sheriff, interviewed defendant on May 4,

2013, at the sheriff’s office and asked him to show any injuries or physical complaints.

Defendant lifted up his shirt, and McMillen photographed “some discoloration” “underneath the

left nipple area.”

¶ 48            Defense counsel asked McMillen:

                       “Q. Did you—[d]uring the interview, before that, or after the picture was

                taken, did you and Deputy Weller—Weller trace the nature of the injury across

                his chest, from left shoulder to right—right shoulder to left?

                       A. I believe so.

                       Q. And make a comment that could be a passenger seat restraint?

                       A. I don’t recall that.”

¶ 49            In the interview at the sheriff’s office, defendant denied he was the driver. Weller

reported that when he interviewed defendant earlier, in the hospital, defendant likewise denied he

was the driver. (The prosecutor elicited that testimony.)

¶ 50            Because the injuries to the right side of Gilbert’s body were so severe, however,

and because defendant’s injuries were, by contrast, mild, and because the impact had been on the

right side of the pickup truck, which seemingly corresponded with Gilbert’s right-sided injuries,

McMillen was skeptical that Gilbert had been the driver. Therefore, he telephoned crime scene

services at the Illinois State Police and requested help in determining occupant placement. As it

turned out, occupant placement was beyond the expertise of crime scene services, but a crime

scene investigator named LeMasters recommended a private contractor, Shigemura, as an

accident reconstructionist who was qualified to determine occupant placement. So, McMillen




                                                  - 14 -
telephoned Shigemura, and the county hired him. At Shigemura’s request, McMillen sent him

“all evidence reports, anything [they] had so he [could] review it.”



¶ 51                        5. The Testimony of Nathan S. Shigemura

¶ 52            In 1989, Shigemura began working as an accident reconstructionist for the

Illinois State Police. To become a certified reconstructionist for the state government, he had to

complete four courses totaling 200 hours, and he had to pass an examination.

¶ 53           Not only was he certified by the State of Illinois, but he also was accredited by an

international organization, the Accreditation Commission for Traffic Crash Reconstructionists.

He likewise had to pass an examination to obtain that accreditation.

¶ 54           Ever since his retirement from the Illinois State Police in 2002, Shigemura had

been working full-time as a private consultant in accident reconstruction. He had taught many

classes and had cowritten textbooks on the subject. He had reconstructed “hundreds and

hundreds” of crashes. He had testified as an expert in Montgomery, Macoupin, Greene, Jersey,

Sangamon, Menard, St. Clair, and Madison Counties, as well as in a couple of counties outside

Illinois.

¶ 55           In the fall of 2013, Greene County hired him to reconstruct the accident that had

occurred on Illinois Highway 108 and to determine the seating positions of the two occupants of

the truck, defendant and Gilbert, at the time of the accident. He reviewed the documentation,

including the medical records and the police reports. He looked at the pickup truck. He visited

the scene of the crash.

¶ 56           In his testimony, he described the scene of the crash and how the accident had

happened:



                                               - 15 -
                       “A. Well, the location, basically, was—it’s an east-west road, two-lanes,

               [s]tate [r]oute, and the road, for an eastbound vehicle, the road curves to the left.

               Once you enter the curve to the left, you go a little ways[,] and then the road

               curves back to the right and heads by east again [sic]. In the initial curve for an

               eastbound vehicle that curves to the left, the vehicle, in this particular crash, failed

               to negotiate the curve fully and left the roadway to its right, went down an

               embankment, went down in a grassy area for—a fair distance and struck a power

               pole with the passenger side of the vehicle. The impact caused the power pole to

               snap[,] and the vehicle rotated and came to rest several feet past the power pole.”

It was near the passenger-side mirror that the truck first made contact with utility pole,

Shigemura said. The truck then raked the pole along the passenger door until the pole snagged on

the rear door of the extended cab, causing the truck to rotate. The occupants and anything else

inside the cab of the truck would have been hurled toward the pole.

¶ 57           The passenger would have received more force than the driver, Shigemura

explained, because the passenger was closer to the impact. Similarly, the driver of a bus hit head-

on, in the front, would feel more of an impact than people sitting in the rear of the bus.

Shigemura inferred that the passenger in the pickup truck was unrestrained, because the webbing

of the passenger seatbelt did not have any blood on it and because glass cubes were down inside

the seatbelt buckle. “[I]f it was buckled, the glass pieces wouldn’t get down that far.”

¶ 58           Shigemura continued (referring to a diagram):

               “The person sitting right here[,] [in the passenger seat,] sustained a lot of injury,

               especially if that person was not wearing their seatbelt. And many times, for

               example, in [a] 90-degree collision like this, even if you are wearing your seatbelt,



                                                - 16 -
              many times it’s not going to go well for you because the impact zone is right

              where you’re sitting. *** This person, the driver, will sustain less injury,

              especially in the direction the driver is moving[,] because the driver is f[a]rther

              away from the collision, f[a]rther away from the impact zone. The f[a]rther away

              you are, the force, you feel less of the force. *** Now[,] I don’t say it’s

              minimal[;] I’m just saying it gets less as you move away from the collision force.

                     [Gilbert] sustained significantly more severe injuries than [defendant] did.

              She had cuts and dicing—dicing [is] little-bitty cuts on your skin, because as the

              glass shatters, safety glass shatters into small, circular kind[s] of pieces, and as it

              shatters, when it shatters, it blows out. I mean it just explodes[,] and flying glass

              will cut you[,] and we get those characteristic cut patterns that we call ‘dicing’ on

              the side of her face. You also see the—the severe injury and trauma to the head.

              In some of the photographs, you saw a wood, a piece of wood in the scalp,

              presumably from the pole itself because the pole is now intruding into the side of

              the vehicle, the window is now shattered out[,] and she engages with the pole also

              because the door panel is—is intruding into the passenger compartment and the

              window is no longer there[,] so there’s no barrier between her and the pole now.”

¶ 59          The driver, Shigemura testified, would have been thrown toward the rear-view

mirror and perhaps would have clipped the steering wheel. And, indeed, according to Shigemura,

there was evidence that just this had happened, in that “[t]he bottom arc of the steering wheel

was bent forward” and defendant had a bruise on his left side, where, apparently, he had caught

the steering wheel with his body. Although Field testified the steering wheel had sustained no




                                              - 17 -
damage, Shigemura disagreed: he, too, had photographed the steering wheel, and even in the

photographs that Field had taken, he could see it was bent.

¶ 60            The prosecutor asked Shigemura:

                       “Q. So, based on your review of everything that you were provided by the

                [s]heriff and your independent investigation of the scene and of the science that

                you perform to do that, were you able to develop an opinion[,] with a relative [sic]

                degree of scientific certainty[,] as to where the occupants were in the vehicle at

                the time of the crash?

                       A. Yes.

                       Q. And what was the opinion?

                       A. I believe the female was the passenger at the time of the crash and the

                male was the driver at the time of the crash.”

¶ 61            On cross-examination, defense counsel asked Shigemura the number of previous

felony cases in which he had been hired to determine which occupant of a vehicle was the driver.

Shigemura answered: “I don’t remember that particular topic being the specific focus of any

felony investigation.” He added, however, that although this was his “[f]irst trial case” in which

he had testified on occupant placement, it was not the first case in which he had determined

occupant placement (“just because I haven’t had a trial doesn’t mean I haven’t done this before,

many times”).

¶ 62            Shigemura admitted, on cross-examination, that the greatest impact was when the

utility pole snagged on the structural post behind the passenger seat. Nevertheless, he insisted:

“That doesn’t mean that [the sideswiping is] inconsequential. You [sideswipe] something, you

could get very good forces and very good intrusion[,] as we saw by looking at this particular



                                               - 18 -
vehicle.” It had to be borne in mind that the sheet metal of the passenger door was flexible.

Because sheet metal to some extent “pop[ped] back out” after it was hit, the collision in that area

“look[ed] more superficial”—but “[it was] not.” Although a greater impact was on the way, the

initial impact should not be discounted. The grass was wet, the treads on the rear tires of the

truck were not very good, and as the driver struggled to get back onto the road, the truck rotated

counterclockwise, “present[ing] that passenger side to the pole,” and “bam, hits it, shags, snap,

rotates, down.” “[T]he initial contact was penetrating enough and broke out the window enough

to allow the person sitting there to strike what’s right outside the window. You have the

horizontal striations on her shoulder that look like brushing up against a pole as in the—as where

the head strikes are occurring.”

¶ 63           Defendant, as the driver, could not have sustained the injury to his left side by

striking Gilbert, as the passenger, because the two of them would have moved parallel, in the

same direction, until they struck something. Also, if defendant had been sitting in the passenger

seat, he would have been “covered with cuts,” as Gilbert was, because the buckling of the

passenger door exploded the window of that door.



¶ 64                                    6. The Stipulation

¶ 65           The parties stipulated that (1) on May 2, 2013, a black Ford F-150 extended-cab

pickup truck was involved in an accident; (2) at the time of the accident, defendant had a blood

alcohol level above 0.08 per 100 milliliters of whole blood; and (3) the accident resulted in, and

was the proximate cause of, Gilbert’s death.



¶ 66                           7. The Testimony of Suzanne Holmes



                                               - 19 -
¶ 67           The State rested, and the trial court denied defendant’s motion for a directed

verdict. The defense then called Suzanne Holmes as its first witness.

¶ 68           Holmes testified that, during the evening of May 2, 2013, she was working as a

cook at Thirsty’s Tavern in Eldred, Illinois, and that defendant came in with his fiancée, Gilbert.

The two of them were frequent patrons of the tavern, and in fact, Gilbert herself worked there

part-time. “They were celebrating [defendant’s] birthday, havin[g] a good time, cuttin[g] up.”

They were outside a lot with Holmes, in the kitchen (the kitchen was in a wire enclosure outside

the tavern).

¶ 69           When Gilbert and defendant were ready to leave, they ordered take-out food, as

they usually did. Holmes cooked the food and brought it into the tavern. Gilbert paid for the food

and, keys in hand, said: “ ‘I’m going to take his drunken ass home.’ ” Defendant was already

outside at that time—smoking, Holmes presumed. She did not see him and Gilbert get into the

truck; nor did she see them leave. Instead, she and her friends ran next door, through the pouring

rain, to the American Legion.

¶ 70           Four or five days after the accident, defendant came to Thirsty’s Tavern and

showed Holmes the bruises he had sustained in the accident.



¶ 71                            8. The Testimony of Garry Hillis, Sr.

¶ 72           Defendant’s father, Garry Hillis, Sr., testified that, about three days after the

accident, defendant “was complaining about his ribs.” He had a “yellowish bruise mark ***

underneath his breast.”



¶ 73                              9. The Testimony of Lela Groves



                                               - 20 -
¶ 74           The day after the accident, defendant’s aunt, Lela Groves, saw bruising on

defendant’s body. She did not see his chest, but she saw a red mark on the right side and

extending down toward the hip.



¶ 75                              10. The Testimony of Ryan Baker

¶ 76           Ryan Baker, who described himself as defendant’s “very good friend,” testified

he saw “seatbelt marks” on defendant and that these marks became progressively more visible in

the days after the accident. He testified:

                        “A. They kept getting deeper and deeper, you know, like a bruise does,

               you know. They start out kind of light. Then, you know, they just start settin[g] in.

               They start turnin[g] yellow and dark purple and stuff.

                        Q. Sort of the rainbow?

                        A. Yeah, sort of like a rainbow.

                        Q. All right. So you say that you saw at [sic] him at least three or four

               times?

                        A. Yeah.”



¶ 77                              11. The Testimony of James Hall

¶ 78           James Hall is a traffic accident reconstructionist and the proprietor of J.W. Hall

and Associates, a business that does “forensic collision analysis.” To become an accident

reconstructionist, he took classes at various colleges. He began working as a reconstructionist for

the Illinois State Police in 1981, simultaneously starting his own private practice. He had

investigated around 600 accidents for the Illinois State Police. Since his retirement from there in



                                                  - 21 -
1997, he had continued as an independent contractor, averaging about 50 cases a year. He also

had taught college courses in accident reconstruction. He had never testified in a felony case

before, but he had testified in civil cases.

¶ 79            The defense had hired him to determine which of the two occupants, defendant or

Gilbert, was driving the pickup truck at the time of the accident. To make that determination,

Hall inspected the truck, which was at a salvage yard; he went to the scene of the accident; and

he looked through the photographs, the police reports, and “the hospital reports.”

¶ 80            Illinois Highway 108, Hall testified, “was straight until there was a curve to the

left.” At the beginning of the curve, the truck went off to the right and toward the utility pole.

The truck sideswiped the utility pole on the right side, about a fourth of the way behind the front

edge of the passenger door, and then, keeping contact with the utility pole, the truck rotated

counterclockwise to a support pillar behind the passenger seat (the B pillar), where the

maximum, heavy impact and the deepest penetration occurred.

¶ 81            With the initial impact, the occupants would have moved only “slightly” to the

right, Hall explained (“some movement to the right but not [so] fantastic a movement”), because

it was, as of yet, only an oblique, sideswiping impact. The next impact, the impact of the B pillar

with the utility pole, was the major one and would have caused the most damage to the

occupants. They would have moved violently in the direction of that impact, toward the B pillar,

toward the right rear of the cab. Hall was unable to say whether the passenger had a seatbelt on,

but in any event, the passenger would have gone backward, into the padding of the passenger

seat, where the B pillar was.

¶ 82            The driver, if unrestrained, would have come out worse, Hall testified, because

the driver would have had “more running speed” than the passenger. The driver would have



                                               - 22 -
flown to the right, striking the middle console—which evidently was in the down position at the

time of the crash, judging by the blood on its surface and the lack of blood inside the console—

and would have struck the left side of the passenger, who, by contrast, would have had “only ***

a slight movement to the right,” since he “already [was] there.” Thus, Hall would expect the

passenger to have injuries on both the left side and the right side of the body: on the right side

from contact with the right rear of the cab and on the left side from being struck by the

unrestrained driver. (Hall assumed, from defendant’s account, that Gilbert was unrestrained,

because defendant stated he woke up in the passenger seat and saw her lying at his feet, on the

passenger floorboard.) But the injuries to the unrestrained driver would be greater, in Hall’s

opinion.

¶ 83           On cross-examination, the prosecutor asked Hall why Gilbert, compared with

defendant, had so many dicing injuries from the flying glass if, as Hall theorized, she was farther

away from the exploding passenger window. Hall answered that because defendant, as the

passenger, was pushed to the rear and to the right, most of the flying glass from the passenger

window bypassed him.

¶ 84           Having reviewed the medical reports, Hall was aware of the severe, fatal injuries

to the right side of Gilbert’s body, and in his report, he “acknowledged the importance of injury

patterns in determining *** who the driver was.” But he disagreed with Shigemura that the

injury patterns enabled one to say, to “a reasonable degree of accident[-]reconstruction

certainty,” that Gilbert was the passenger. In Hall’s view, it was impossible for any accident

reconstructionist to opine, to a reasonable degree of accident-reconstruction certainty, who the

driver was in this case—but he thought that Gilbert was the driver.




                                              - 23 -
¶ 85           He blamed the uncertainty partly on the police. By his understanding, out of all

the blood samples taken from the cab of the truck, the only blood tested was the smear of blood

on the dash, by the vehicle identification number—and it was Gilbert’s blood. Hall admitted,

though, that if defendant had dragged Gilbert from the passenger seat, he could have gotten her

blood on his hands and smeared it on the dash.



¶ 86                                12. Defendant’s Testimony

¶ 87           Defendant testified that Gilbert had been his fiancée and that they had lived

together for three years.

¶ 88           On May 2, 2013, he got off work at 5:30 or 5:45 p.m. Gilbert took her children to

her mother’s house because she and defendant intended to go to Thirsty’s Tavern and celebrate

his birthday—and, besides, they always went to Thirsty’s Tavern on Thursday nights, for the

raffle drawing. They tarried a while at home, drinking beer, and then, around 6:15 or 6:30 p.m.,

they left Carrollton for Thirsty’s Tavern, in Eldred.

¶ 89           They went in the Ford F-150 pickup truck (the truck which, later that evening,

would strike the utility pole). Gilbert, exclusively, was the driver of the truck that entire evening,

and defendant was the passenger. Although the title was still in his name, she had been driving

the F-150 for six to eight months preceding the accident, and he had been driving a different

truck, a “[1997] Z71 extended[-]cab truck.” She drove the F-150 to work every day. “It was her

truck.” During those six to eight months, he drove the F-150 only “[o]ccasionally” and “not

much at all.” He did not drive it on May 2, 2013, and as of that date, it had been probably a

month since he last drove it.




                                                - 24 -
¶ 90           Before leaving Carrollton in the early evening of May 2, 2013, they pulled into

Moto Mart, and Gilbert parked the truck and went in to get cash and cigarettes while defendant

waited in the passenger seat. Then Gilbert drove them to Thirsty’s Tavern.

¶ 91           They were at the tavern from approximately 6:30 to 10:30 p.m. Defendant

“probably had 12 beers” and “4 or 5 shots.” That was, he admitted, “a lot of booze,” and he did

become “intoxicated.” He was sure he had more to drink that night than Gilbert.

¶ 92           When he and Gilbert were ready to go, they ordered take-out food from the beer-

garden grill, as was their custom. Holmes, the cook, brought in their food, and Gilbert paid for it.

Defendant went outside and smoked a cigarette, waiting on Gilbert. Holmes and Gilbert came

outside and talked for a while. He told Gilbert, “ ‘I’m goin[g] and getting[g] in the truck. ***

Come on.’ ” It was “pouring down rain,” and he climbed into the passenger seat of the F-150.

Two to five minutes later, Gilbert climbed into the driver’s seat, and they left Thirsty’s Tavern.

¶ 93           She drove east, took the Hillview blacktop, and then exited to Illinois Highway

108. Defendant testified:

               “[A]fter Cole Hill[,] I fell asleep. I don’t remember nothing after that.

                       Q. What’s the next thing you remember?

                       A. Waking up.

                       Q. And describe to the jury what you observed and what—what happened.

                       A. Whenever I came to, we was—we was in a field[,] I could tell[,] and

               Brandy was slumped over in the floorboard. And I shook her two or three times,

               said, ‘Brandy, Brandy.’ She didn’t respond, didn’t respond at all.”

¶ 94           Gilbert was facedown on the passenger floorboard, defendant testified, and his

legs were pinned against the seat. He took his seatbelt off and tried to open the passenger door,



                                               - 25 -
pushing it with his arm, but it would not open. So, he climbed out through the driver’s door,

grabbed Gilbert by the hips and the pants, and, gripping the steering wheel with his other hand

and slipping and sliding and falling down in the mud, he managed to pull her over the

floorboards and out of the cab. “She wasn’t responsive at all[,] but she was gurgling on blood.”

He found his cell phone in the truck and brought the phone outside, but it was raining, and he

was having difficulty with water on the screen, so he went back into the truck and made a call.

               Defense counsel asked:

                      “Q. All right. Do you remember who you called?

                      A. My mother was the first person I called because I didn’t know how to

               get ahold of the police station and I know we’re not set up for 9-1-1.

                      Q. Did you have any luck contacting your mother?

                      A. No, I did not have no luck contacting my mother at all[,] so my next

               step was, I know that we don’t have 9-1-1, but I thought if I call 9-1-1, surely it

               would get to them and they can figure out where we’re at.

                      Q. Did you actually make contact with 9-1-1?

                      A. Yes, I did.

                      Q. And did you have a conversation with anybody?

                      A. Yes, I did.

                      Q. Basically, what did they say?

                      A. They said that—asked me where I was. I said, ‘I’m not for sure. We’re

               along [Illinois Highway] 108.’ I said, ‘We’re along [Illinois Highway] 108 for

               sure.’ I said, ‘I know that we were headin[g] back eastbound when we left.’ And




                                              - 26 -
               they said that there was downed power lines so that’s probably where [it] was at,

               is what the lady told me.”

Because of the downed power lines, the 911 dispatcher advised defendant to remain in the

vehicle and assured him that help was on the way.

¶ 95           Soon after defendant called 911, Lovel arrived. Defendant testified:

                       “A. I—I ran to him. I said, ‘I need help.’ I said, ‘She’s in bad shape.’ I

               said, ‘You gotta help me.’ And he said to just calm down. He said, ‘Stay where

               you are. There’s downed power lines,’ he said. He said, ‘So just stay there.’ He

               said, ‘I’ll be there in a minute.’ So he got over to me[,] and he bent down[,] and

               he said, ‘She’s breathin[g], Garry, She’s breathin[g]. Just calm down,’ he said.”

¶ 96           On cross-examination, defendant testified he always wore his seatbelt and that he

did not remember whether Gilbert wore her seatbelt on this occasion. “[A] lot of times she didn’t

wear her seatbelt,” he testified. The prosecutor asked him:

                       “Q. You never, if you always wear your seatbelt, you never harped on her,

               I mean she’s the—your fiancé[e]. She’s raising these two kids that you care about.

               You never asked her to, ‘Hey, please wear your seatbelt?’

                       A. That’s your choice if you want to wear your seatbelt, I feel.”

¶ 97           When further questioned by the prosecutor, defendant denied pulling Gilbert out

over the seats; he insisted he pulled her out over the passenger floorboard and the driver

floorboard.

¶ 98           Also, during its cross-examination of defendant, the State presented evidence that

he attempted to call his mother not once, but twice, before calling 911: his first call to her lasting

102 seconds and his second call to her lasting 80 seconds.



                                                - 27 -
¶ 99           On this evidence, the jury convicted defendant. The trial court later sentenced him

as stated.



¶ 100                                     II. ANALYSIS

¶ 101           A. Barring Earnshaw From Performing Accident Reconstruction

¶ 102                        1. The Scope of the Trial Court’s Ruling

¶ 103          Defendant says in his reply brief: “It is important to note tha[t] not only was

specific testimony of [d]efendant’s medical expert pertaining to accident reconstruction

excluded, but that the medical expert was prevented entirely from testifying regarding matters

that are indisputably within his competency, such as injury analysis.”

¶ 104          The trial court’s order of April 9, 2015, says: “State motion to deny witness

granted”—but what did the court mean by “deny witness”? When interpreting an order of the

trial court, we interpret it “in a reasonable manner,” of course, “so as to give effect to the

apparent intention of the trial court.” Kiefer v. Rust-Oleum Corp., 394 Ill. App. 3d 485, 494

(2009). That means interpreting the order “from the entire context in which [it was] entered, with

reference to other parts of the record[,] including the pleadings, motions[,] and issues before the

court and the arguments of counsel.” Id. The context of the ruling “State motion to deny witness

granted” was the State’s “Motion in Limine No 2.” In that motion, the State requested the court

not to bar Earnshaw from testifying at all but, more narrowly, to bar him from “testifying as an

expert in matters regarding the reconstruction of the accident.” Therefore, it is unclear that “deny

witness” meant denying Earnshaw the right to testify at all regarding the injuries Gilbert and

defendant had suffered in the accident. It could be argued that, in context, “deny witness” meant

denying Earnshaw the opportunity to reconstruct the accident for the jury.



                                               - 28 -
¶ 105          In his opening oral argument, defendant’s appellate counsel remarked that, in

hindsight, his job would have been easier if trial counsel had requested the trial court to clarify

its ruling regarding Earnshaw. Recently, in People v. Daniels, 2016 IL App (4th) 140131, ¶ 72,

we held that insomuch as the trial court’s ruling on the defendant’s motion in limine was

ambiguous, the defendant, the appellant, should have sought clarification from the trial court so

that, on appeal, the record would be clear and guesswork would be unnecessary. We realize that,

in April 2015, when the trial court ruled on the motions in limine in the present case, Daniels did

not yet exist, but this holding in Daniels proceeds ineluctably from two related principles that

have been around for a long time.

¶ 106          The first principle is the presumption of regularity. “[A] presumption of regularity

*** attaches to the proceeding in the trial court,” and the appellant has the burden of rebutting

that presumption by showing, from the record, that an error did indeed occur. People v. Schomer,

64 Ill. App. 3d 440, 445-46 (1978). If it is unclear from the record that an error occurred—if, for

example, the order that the appellant challenges could reasonably be interpreted in either of two

ways, one of which would yield a correct ruling and the other an erroneous ruling—the

presumption of regularity is unrebutted.

¶ 107          The second, related principle is that the would-be appellant must make an

adequate record while in the trial court. A party who would appeal must ensure the record is

clear and ample enough to substantiate the claims of error he or she intends to raise in the appeal.

People v. Carter, 2015 IL 117709, ¶ 19; Foutch v. O’Bryant, 99 Ill. 2d 389, 392 (1984). Say, for

example, that a party appeals an order of the trial court but because the order contains ambiguous

language that the party never requested the trial court to clarify, we cannot tell if the order really




                                                - 29 -
is erroneous: that party, as the appellant, has failed to make a record adequate to support his or

her contention of error, and the ambiguity will be resolved against the appellant.

¶ 108          The cryptic language “deny witness,” taken in context, fails to convince us that

the trial court’s ruling regarding Earnshaw extended beyond accident reconstruction. We are

unconvinced that the court barred him from testifying to the injuries defendant and Gilbert had

suffered—matters that would have been, as defendant says, “indisputably within his

competency.” In short, the presumption of regularity is unrebutted in this respect, and we resolve

the ambiguity against defendant as the appellant. See Schomer, 64 Ill. App. 3d at 445-46.



¶ 109                2. Earnshaw Has Medical Experience But, Apparently,
                        No Experience in Traffic-Accident Reconstruction

¶ 110          Because Earnshaw practiced medicine in hospitals and in private practice, from

1974 to 2007, defendant disagrees with the State that Earnshaw lacks “ ‘training or job

experience in any area that is related to accident reconstruction.’ ” Defendant argues the trial

court should have denied the State’s “Motion in Limine No. 2.”

¶ 111          We scrutinize this ruling through the lens of a deferential standard of review, the

most deferential standard of review recognized by the law (People v. Hancock, 2014 IL App

(4th) 131069, ¶ 121). We will defer to the ruling on a motion in limine unless we find the ruling

to be an abuse of discretion. People v. Kirchner, 194 Ill. 2d 502, 539 (2000). Even if we

disagreed with the trial court’s ruling, our mere disagreement would not be enough to make the

ruling an abuse of discretion. Hancock, 2014 IL App (4th) 131069, ¶ 121. Rather, the ruling is an

abuse of discretion only if the court “acted arbitrarily, exceeded the bounds of reason, or ignored

or misapprehended the law.” (Internal quotation marks omitted.) Id.




                                               - 30 -
¶ 112           Given that definition of an “abuse of discretion,” we disagree the trial court

abused its discretion by deciding that the ability to determine the placement of people within a

motor vehicle at the time of a crash did not follow from the ability to diagnose and treat injuries.

The court was not required to find that just because Earnshaw was qualified to diagnose and

treat, say, a skull fracture sustained in a traffic accident, he was qualified to infer where the

patient was sitting in the vehicle at the time of the accident. A doctor in internal medicine is not,

ipso facto, a traffic-accident reconstructionist.

¶ 113           We agree with defendant that taking classes in accident reconstruction is not

necessarily the only way someone could acquire expertise in accident reconstruction. It is

theoretically possible that on-the-job “experience” also could impart such expertise. Ill. R. Evid.

702 (eff. Jan 1, 2011); Favia v. Ford Motor Co., 381 Ill. App. 3d 809, 816 (2008). The record

appears to contain no evidence, however, that Earnshaw’s on-the-job experience as a physician

specializing in internal medicine equipped him to opine who the driver was in this accident. He

never claimed, for example: “I have found, from taking the medical histories of numerous

victims of sideswiping passenger-side accidents, that the unrestrained driver typically suffers

catastrophic right-sided injuries comparable to those that Gilbert suffered, whereas the restrained

passenger typically suffers only minor injuries comparable to those that defendant suffered.” Cf.

id. at 818 (“[I]t was not fanciful, arbitrary[,] or unreasonable for the trial court to allow the police

[officers] to give causation testimony, based on their years of experience and real-world

expertise as accident investigators.”).

¶ 114           Granted, doctors are qualified to opine whether an injury is accident-related or

preexisting. We agree with defendant when he says: “Illinois case law is replete with physicians

who have testified, based on observation and experience, regarding their opinion of whether a



                                                    - 31 -
claimant was injured [as a result of the accident in question].” Jackson v. Seib, 372 Ill. App. 3d
1061, 1073 (2007). Causation, however, was not even at issue in this case. The parties stipulated

that Gilbert’s fatal injuries were caused by the accident. Therefore, it was unnecessary for a

physician to take the stand and opine, as medical experts traditionally have done, whether the

injured person’s condition resulted from the accident or, alternatively, preexisted the accident.

See, e.g., id.; Ford v. Grizzle, 398 Ill. App. 3d 639, 649 (2010). The stipulation took the issue of

causation off the table. See People v. Woods, 214 Ill. 2d 455, 469 (2005).

¶ 115          Occupant placement was still on the table, but we are aware of no case holding

that an experienced physician, simply by virtue of being an experienced physician, can determine

occupant placement in a traffic accident. We are aware of no case holding that because a

physician is qualified to opine whether an injury resulted from a traffic accident, a physician is

qualified to opine whether the patient was the driver or the passenger. Therefore, we cannot say

that, in granting the State’s “Motion in Limine No. 2,” the trial court “ignored recognized

principles of law.” State Farm Fire & Casualty Co. v. Leverton, 314 Ill. App. 3d 1080, 1083

(2000). And without being informed specifically how the education and experience of a

physician specializing in internal medicine equips that physician to determine which of the two

occupants of a wrecked vehicle was the driver, we cannot characterize the ruling as “arbitrary” or

“unreasonable,” either. (Internal quotation marks omitted.) People v. Illgen, 145 Ill. 2d 353, 364

(1991). Determining who, of two occupants, was the driver in an accident is different from

determining whether an injury resulted from the accident. Thus, we find no abuse of discretion in

the granting of the State’s “Motion in Limine No. 2.”



¶ 116           3. The Alleged Violation of the Sixth and Fourteenth Amendments



                                               - 32 -
¶ 117          Defendant complains that by granting the State’s “Motion in Limine No. 2,” the

trial court deprived him of his right under the sixth and fourteenth amendments (U.S. Const.,

amends. VI, XIV) to present testimony in his own defense.

¶ 118          We disagree that the trial court’s ruling violated either of those constitutional

amendments. “The accused does not have an unfettered right to offer testimony that is

incompetent, privileged, or otherwise inadmissible under standard rules of evidence.” Taylor v.

Illinois, 484 U.S. 400, 410 (1988). “In the exercise of this right [to present witnesses in his own

defense], the accused, as is required of the State, must comply with established rules of

procedure and evidence designed to assure both fairness and reliability in the ascertainment of

guilt and innocence.” Chambers v. Mississippi, 410 U.S. 284, 302 (1973). Illinois Rule of

Evidence 702 (eff. Jan. 1, 2011) is a reasonable rule of evidence. It is not arbitrary. By requiring

that a witness be “qualified *** by knowledge, skill, experience, training, or education” to offer

proposed expert testimony (Ill. R. Evid. 702 (eff. Jan. 1, 2011)), Rule 702 aims to “assure both

fairness and reliability in the ascertainment of guilt and innocence” (Chambers, 410 U.S. at 302).

Therefore, the sixth and fourteenth amendments do not exempt defendant from the requirements

of Rule 702.



¶ 119                  B. Allowing Shigemura To Rely on Injury Patterns
                          in His Determination of Occupant Placement

¶ 120          Defendant argues: “Shigemura *** does not possess the foundational medical

skills that would allow him to determine what fatal injuries are, how injuries compare with one

another, or comment about the relative severity of any injury and causation for certain injuries.”




                                               - 33 -
¶ 121          Actually, Shigemura did not have to determine that Gilbert had suffered fatal

injuries in the crash. The parties stipulated to that fact. The parties stipulated that “the accident

resulted in, and was the proximate cause of, Gilbert’s death.”

¶ 122          Surely, if Gilbert died of the injuries she sustained in the crash and if defendant,

by contrast, was released from the hospital the next day, you would not need medical training to

perceive that her injuries were more severe than his injuries.

¶ 123          Shigemura went on to opine that because Gilbert sustained more severe injuries

than defendant, she must have been closer to the point of impact, i.e., she must have been in the

passenger seat rather than in the driver’s seat. Defendant argues that, without medical training,

Shigemura was unqualified to offer that opinion. He argues that an accident reconstructionist

lacking medical training is unqualified to correlate occupant placement with the injury patterns

documented in medical records.

¶ 124          Actually, Shigemura’s testimony fell within the realm of physics, not medicine.

He could have done essentially the same analysis if the two occupants of the pickup truck had

been crash dummies in a simulated right-sided collision. He could have opined that crash dummy

No. 2 must have been the passenger because it had severe damage on its right side, compared to

crash dummy No. 1, which had little damage.

¶ 125          A traffic-accident reconstructionist has written:

               “When damage occurs within a vehicle, this, along with occupant injuries, can

               often answer such questions as who was driving and whether occupants wore lap

               belts or shoulder harnesses.

                       The laws of physics assist the reconstructionist in examining the issue of

               ‘who was driving.’ When unrestrained drivers and passengers ride in a vehicle



                                               - 34 -
              that hits some object, the occupant kinematics often offer solutions to the

              perplexing dilemma of deciding who was driving and who was not.

                     A typical case has two people in a vehicle that runs off the road and into a

              tree. When the police arrive, there is one dead body in the car and one inebriated

              fellow sitting on the edge of the road. The vehicle belongs to the alcohol-

              influenced individual, and witnesses will state they last saw him driving away

              from the local watering hole. But chances are he will advise police that he and the

              decedent swapped places down the road and that he, the drunk, was asleep when

              the accident happened.

                     A careful examination of the vehicle, the location of damage, and the

              direction of force, plus the position of the deceased and the nature of the bodily

              injuries may confirm or rule out the possibility or probability that that person was

              driving. ***

                     *** [T]he reconstructionist may want to discuss occupant injuries with the

              pathologist, attending physician, or coroner. The location and nature of injuries to

              individuals can be matched with damage to vehicle interiors.” Joseph E. Badger,

              Reconstruction of Traffic Accidents, in 9 Am. Jur. Proof of Facts 3d 115, § 15, at

              153 (1990).

¶ 126         Note that, in this quoted passage, the traffic-accident reconstructionist is not the

one who diagnoses the injuries. Rather, he or she obtains that diagnosis from physicians and

other qualified medical personnel, as Shigemura did in the present case by reading the medical

records.




                                             - 35 -
¶ 127          It is true that Shigemura also looked at photographs of the occupants’ injuries, but

when doing that, he could just as well have been looking at photographs of the damage inflicted

on inanimate objects that were in the cab of the truck at the time of the accident—such as crash

dummies. In sum, we conclude that Shigemura stayed within the realm of accident

reconstruction and out of the realm of medicine—or, more precisely, for purposes of our

standard of review, the trial court reasonably concluded he did so—and thus, we find no abuse of

discretion in the denial of defendant’s motion in limine. See People v. Williams, 188 Ill. 2d 365,

369 (1999).



¶ 128                         C. Proof, Beyond a Reasonable Doubt,
                                  That Defendant Was the Driver

¶ 129          To find defendant guilty of aggravated driving under the influence of alcohol (625

ILCS 5/11-501(d)(1)(F) (West 2012)), the jury had to find, among other elements, that he was

driving the Ford F-150 pickup truck at the time of the accident. Defendant argues that, as a

matter of law, the evidence in support of that element fails to satisfy the standard of proof

beyond a reasonable doubt.

¶ 130          Defendant acknowledges that, on appeal, we should view all the trial evidence in

the light most favorable to the prosecution and decide whether any rational trier of fact could

find, beyond a reasonable doubt, that defendant was the driver. See People v. Cunningham, 212
Ill. 2d 274, 278 (2004). For essentially five reasons, he regards the evidence as unsatisfactory

with respect to that element of the offense.

¶ 131          First, no eyewitness testified he was the driver, just as in People v. Jefferson, 1 Ill.

App. 3d 484 (1971), and People v. Ammons, 103 Ill. App. 2d 441 (1968), no eyewitness testified

that the defendants were the drivers—and in those cases, the appellate court reversed the

                                                - 36 -
convictions of driving under the influence (Jefferson, 1 Ill. App. 3d at 486-87; Ammons, 103 Ill.

App. 2d at 445). The facts in Jefferson and Ammons, however, are not the facts in the present

case. Jefferson and Ammons are distinguishable if only because, in both of those cases, an

eyewitness testified that he or she, rather than the defendant, actually was the driver at the time

of the charged offenses. In Jefferson, Verna Malone testified that she, rather than the defendant,

was driving the car when it skidded into a post. Jefferson, 1 Ill. App. 3d at 485. Similarly, in

Ammons, a “witness named Wright” testified that he, rather than the defendant, executed the

passing maneuver that prompted the traffic stop. Ammons, 103 Ill. App. 2d at 444. In the present

case, by contrast, no eyewitness (other than defendant) testified to seeing who was in the driver’s

seat when the pickup truck left the parking lot of Thirsty’s Tavern. True, by the same token, no

eyewitness testified to seeing defendant driving—but as defendant admits, the identity of a driver

can be proved by circumstantial evidence. See People v. Lurz, 379 Ill. App. 3d 958, 969 (2008).

¶ 132          Second, defendant argues that the testimony of his family members and the

photographs in the record prove he was bruised from the passenger seatbelt, thereby

corroborating his testimony that he was the passenger rather than the driver. The passenger

seatbelt would have gone diagonally across defendant’s torso, from the right shoulder to the left

hip. Garry Hillis, Sr., never testified to seeing a diagonal bruise from defendant’s right shoulder

to his left hip. Instead, he testified to seeing a “yellowish bruise mark *** underneath his breast.”

Likewise, the photographs show no diagonal bruise but merely a faint area of redness under his

left breast. (And, we might add, it is unclear how defendant, as a passenger, would have been

bruised diagonally from the shoulder strap if, as Hall opined, the passenger would have been

thrown to the right rear—seemingly away from the shoulder strap.) Lela Grove testified she saw

a red mark on defendant’s right side and extending down toward his hip. Arguably, a bruise in



                                               - 37 -
that position would be more suggestive of a driver’s seatbelt than a passenger’s seatbelt. Ryan

Baker testified to seeing “seatbelt marks,” but he did not specify their location.

¶ 133          Third, defendant notes what Stewart told Weller: Gilbert drove to the Moto Mart

the afternoon of the accident and tried to get some cash from the “debit machine.” Even if

Gilbert drove in the afternoon, however, it does not necessarily follow that she was the driver

that evening. Also, we note a possible contradiction between her statement and defendant’s

testimony: Stewart told Weller that Gilbert was alone when she stopped by Moto Mart, whereas

defendant testified he was with Gilbert.

¶ 134          Fourth, defendant argues that Hall’s testimony corroborates his testimony that he

was the passenger and Gilbert was the driver. But a reasonable trier of fact could have believed

Shigemura over Hall. “It is for the trier of fact to evaluate the expert testimonies and weigh their

relative worth in context. [Citation.] When the expert testimonies offer divergent conclusions,

the jury is entitled to believe one expert over the other.” (Internal quotation marks omitted.)

People v. Sims, 374 Ill. App. 3d 231, 251 (2007). Defendant says: “The fact that James Hall’s

conclusion contradicted Nathan Shigemura’s testimony tends to weaken Shigemura’s opinion.”

Not necessarily. Insomuch as Hall’s testimony contradicted Shigemura’s testimony, the jury

could have found Hall’s testimony to be unconvincing: the jury could have decided that

Shigemura was right and that Hall was mistaken. See id. After all, there is commonsensical

appeal to the idea that, in a sideswiping collision on the passenger side, the occupant with the

severe right-sided injuries and the extensive dicing lacerations was the passenger, as opposed to

the occupant who suffered relatively minor injuries and fewer dicing lacerations. See Parks v.

Fuller, 111 S.E.2d 755, 765 (Ga. Ct. App. 1959). Judging from the photographs admitted in

evidence, the injuries that Gilbert sustained do not look like the type of injuries one would expect



                                               - 38 -
to receive from being hurled into the soft body of a passenger. Rather, she looks as if she hit a

utility pole with her right shoulder and the right side of her head. According to Shigemura’s

testimony, the passenger would have “engaged with” the utility pole, through the exploding

window, as soon as the truck slid diagonally into the utility pole.

¶ 135          Fifth, defendant argues: “Additionally significant is the fact that Brandy Gilbert

owned the vehicle.” Citing People v. Kizer, 365 Ill. App. 3d 949, 962 (2006), he notes: “It has

been recognized in DUI cases that when the identity of the driver is unknown, the jury may infer

that the owner of the vehicle was driving.” Actually, it appears that defendant was the registered

owner of the Ford F-150 truck, the truck involved in the accident. People’s exhibit No. 45 is a

photograph of a 2013 Illinois registration identification card found in the truck, and the

registration card has defendant’s name on it. The license-plate number on the registration card,

1138851, matches the license-plate number on the truck, as shown in People’s exhibit No. 7.

Defendant even testified he was the registered owner. It would be possible for a rational trier of

fact to find that defendant was the owner of the F-150 truck. And to quote defendant’s own

argument, such a trier of fact “may infer that the owner of the vehicle was driving.”

¶ 136          To be sure, defendant testified that Gilbert, rather than he, was the driver; but the

jury did not have to believe him. “[I]t is not our role to reweigh the evidence received by the

jury, but rather to determine whether any rational trier of fact could have found the elements of

the crime beyond a reasonable doubt.” People v. Purdle, 212 Ill. App. 3d 594, 597 (1991). A

rational jury could have found, beyond a reasonable doubt, that defendant was the driver.

¶ 137                                   III. CONCLUSION

¶ 138          For the foregoing reasons, we affirm the trial court’s judgment. We assess $75 in

costs against defendant.



                                               - 39 -
¶ 139   Affirmed.




                    - 40 -